Exhibit 10.1

EXECUTION VERSION

OPEN MARKET SALE AGREEMENTSM

August 11, 2020

JEFFERIES LLC
520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

 

Prevail Therapeutics Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time through Jefferies LLC, as sales agent and/or principal (the “Agent”),
shares of the Company’s common stock, par value $0.0001 per share (the “Common
Shares”), on the terms set forth in this agreement (this “Agreement”).

Section 1.  DEFINITIONS

(a)Certain Definitions.  For purposes of this Agreement, capitalized terms used
herein and not otherwise defined shall have the following respective meanings:

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first- mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to ‎Section 7.

“Commission” means the U.S. Securities and Exchange Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

“Floor Price” means the minimum price set by the Company in the Issuance Notice
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance Notice by delivering written notice
of such change to the Agent and which in no event shall be less

 

SM “Open Market Sale Agreement” is a service mark of Jefferies LLC



 

 

--------------------------------------------------------------------------------

 

than $1.00 without the prior written consent of the Agent, which may be withheld
in the Agent’s sole discretion.

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President or Chief Financial
Officer.

“Issuance Notice Date” means any Trading Day during the Agency Period that an
Issuance Notice is delivered pursuant to ‎Section 3(b)(i).

“Issuance Price” means the Sales Price less the Selling Commission.

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (as defined below) pursuant to which the
offering is being made, (b) the number of authorized but unissued Common Shares
(less Common Shares issuable upon exercise, conversion or exchange of any
outstanding securities of the Company or otherwise reserved from the Company’s
authorized capital stock), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (d) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (as defined below).

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

“Principal Market” means the Nasdaq Global Market or such other national
securities exchange on which the Common Shares, including any Shares, are then
listed.

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

“Selling Commission” means three percent (3%) of the gross proceeds of Shares
sold pursuant to this Agreement, or as otherwise agreed between the Company and
the Agent with respect to any Shares sold pursuant to this Agreement.

“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales.

2

 

--------------------------------------------------------------------------------

 

“Shares” means the Company’s Common Shares issued or issuable pursuant to this
Agreement.

“Trading Day” means any day on which the Principal Market is open for trading.

Section 2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date (as defined below) and (5) as of
each Time of Sale (as defined below) (each of the times referenced above is
referred to herein as a “Representation Date”), except as may be disclosed in
the Prospectus (including any documents incorporated by reference therein and
any supplements thereto) on or before a Representation Date:  

(a)The Company has prepared and filed with the Commission a shelf registration
statement on Form S-3 (File No. 333-239612) that contains a base
prospectus.  Such registration statement registers the issuance and sale by the
Company of the Shares under the Securities Act.  The Company may file one or
more additional registration statements from time to time that will contain a
base prospectus and related prospectus or prospectus supplement, if applicable,
with respect to the Shares. Except where the context otherwise requires, such
registration statement(s), including any information deemed to be a part thereof
pursuant to Rule 430B under the Securities Act, including all financial
statements, exhibits and schedules thereto and all documents incorporated or
deemed to be incorporated therein by reference pursuant to Item 12 of Form S-3
under the Securities Act as from time to time amended or supplemented, is herein
referred to as the “Registration Statement,” and the prospectus constituting a
part of such registration statement(s), together with any prospectus supplement
filed with the Commission pursuant to Rule 424(b) under the Securities Act
relating to a particular issuance of the Shares, including all documents
incorporated or deemed to be incorporated therein by reference pursuant to Item
12 of Form S-3 under the Securities Act, in each case, as from time to time
amended or supplemented, is referred to herein as the “Prospectus,” except that
if any revised prospectus is provided to the Agent by the Company for use in
connection with the offering of the Shares that is not required to be filed by
the Company pursuant to Rule 424(b) under the Securities Act, the term
“Prospectus” shall refer to such revised prospectus from and after the time it
is first provided to the Agent for such use.  The Registration Statement at the
time it originally became effective is herein called the “Original Registration
Statement.”  As used in this Agreement, the terms “amendment” or “supplement”
when applied to the Registration Statement or the Prospectus shall be deemed to
include the filing by the Company with the Commission of any document under the
Exchange Act after the date hereof that is or is deemed to be incorporated
therein by reference.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is

3

 

--------------------------------------------------------------------------------

 

or is deemed to be incorporated by reference in or otherwise deemed under the
Securities Act to be a part of or included in the Registration Statement or the
Prospectus, as the case may be, as of any specified date. The Company’s
obligations under this Agreement to furnish, provide or deliver or make
available copies of any report or statement shall be deemed satisfied if the
same is filed with the Commission through its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”).

At the time the Registration Statement was or will be originally declared
effective and at the time the Company’s most recent annual report on Form 10-K
was filed with the Commission, if later, the Company met the then-applicable
requirements for use of Form S-3 under the Securities Act.  During the Agency
Period, each time the Company files an annual report on Form 10-K the Company
will meet the then-applicable requirements for use of Form S-3 under the
Securities Act.

(b)The Original Registration Statement and any Rule 462(b) Registration
Statement have been declared effective by the Commission under the Securities
Act.  The Company has complied to the Commission’s satisfaction with all
requests of the Commission for additional or supplemental information.  No stop
order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the best knowledge of the
Company, are contemplated or threatened by the Commission.

The Prospectus when filed complied in all material respects with the Securities
Act and, if filed with the Commission through EDGAR (except as may be permitted
by Regulation S‑T under the Securities Act), was identical to the copy thereof
delivered to the Agent for use in connection with the issuance and sale of the
Shares.  Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, at the time it became
effective and at each Representation Date, complied and will comply in all
material respects with the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not
misleading.  As of the date of this Agreement, the Prospectus and any Free
Writing Prospectus (as defined below) considered together (collectively, the
“Time of Sale Information”) did not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not
misleading.  The Prospectus, as amended or supplemented, as of its date and at
each Representation Date, did not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The representations and warranties set forth in the three
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to the Agent furnished to the Company in writing by the Agent expressly
for use therein, it being understood and agreed that the only such information
furnished by the Agent to the Company consists of the information described in
‎Section 6  below.  There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required. The Registration
Statement and the offer and sale of the Shares as contemplated hereby meet the

4

 

--------------------------------------------------------------------------------

 

requirements of Rule 415 under the Securities Act and comply in all material
respects with said rule.

.

(c)The Company is not an “ineligible issuer” in connection with the offering of
the Shares pursuant to Rules 164, 405 and 433 under the Securities Act.  Any
Free Writing Prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act.  Each Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or on behalf of or used
or referred to by the Company complies or will comply in all material respects
with the requirements of Rule 433 under the Securities Act including timely
filing with the Commission or retention where required and legending, and each
such Free Writing Prospectus, as of its issue date and at all subsequent times
through the completion of the issuance and sale of the Shares did not, does not
and will not include any information that conflicted, conflicts with or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein.  Except
for the Free Writing Prospectuses, if any, and electronic road shows, if any,
furnished to the Agent before first use, the Company has not prepared, used or
referred to, and will not, without the Agent’s prior consent, which consent
shall not be unreasonably withheld, conditioned or delayed, prepare, use or
refer to, any Free Writing Prospectus.

(d)The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, at the time they were filed with the
Commission, complied in all material respects with the requirements of the
Exchange Act, as applicable, and, when read together with the other information
in the Prospectus, do not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(e)The documents incorporated or deemed to be incorporated by reference in the
Prospectus, at the time they were or hereafter are filed with the Commission,
and any Free Writing Prospectus or amendment or supplement thereto complied and
will comply in all material respects with the requirements of the Exchange Act,
and, when read together with the other information in the Prospectus, at the
time the Registration Statement and any amendments thereto become effective and
at each Time of Sale, as the case may be, will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(f)The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State of Delaware, has the corporate
power and authority to own or lease its property and to conduct its business as
described in the Registration Statement and the Prospectus and is duly qualified
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a material adverse effect
on the Company.

(g)This Agreement has been duly authorized, executed and delivered by the
Company.

5

 

--------------------------------------------------------------------------------

 

(h)The authorized, issued and outstanding capital stock of the Company is as set
forth in the Registration Statement and the Prospectus (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Prospectus or upon the exercise of outstanding options or warrants, in each
case described in the Registration Statement and the Prospectus).  The Common
Shares (including the Shares) conform in all material respects to the
description thereof contained in the Prospectus.  All of the issued and
outstanding Common Shares have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with all federal
and state securities laws.  None of the outstanding Common Shares was issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.  There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those described in the Registration Statement and
the Prospectus.  The descriptions of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Registration Statement and the Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.

(i)All of the issued and outstanding Common Shares have been duly authorized and
are validly issued, fully paid and non‑assessable.

(j)The Shares have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non‑assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights that have not been validly waived.

(k)Neither the Company nor any of its subsidiaries is in violation of its
charter or by‑laws, partnership agreement or operating agreement or similar
organizational documents, as applicable, or, except as otherwise disclosed in
the Registration Statement, the Prospectus, or Time of Sale Information, is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, loan, credit agreement, note, lease, license
agreement, contract, franchise or other instrument (including, without
limitation, any pledge agreement, security agreement, mortgage or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness) to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of their respective
properties or assets are subject, except for such Defaults as would not be
expected, individually or in the aggregate, to have a material adverse effect on
the Company or its subsidiaries.  The execution and delivery by the Company of,
and the performance by the Company of its obligations under, this Agreement will
not contravene (i) any provision of applicable law, (ii) the certificate of
incorporation or by‑laws of the Company or any of its subsidiaries, (iii) any
agreement or other instrument binding upon the Company that is material to the
Company, or (iv) any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Company or any of its subsidiaries, except
in the case of clauses (i), (iii) and (iv), where such contravention would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company or its subsidiaries, as a whole; and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as have been obtained or waived or

6

 

--------------------------------------------------------------------------------

 

as may be required by the securities or Blue Sky laws of the various states or
foreign jurisdictions or the rules and regulations of the Financial Industry
Regulatory Authority in connection with the offer and sale of the Shares.

(l)Except as otherwise disclosed in the Registration Statement, the Prospectus,
or Time of Sale Information, subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus or Time of
Sale Information, there has not occurred any material adverse effect on, or any
development involving a prospective material adverse effect, on (A) the
condition, financial or otherwise, or in the earnings, business or operations of
the Company and its subsidiaries, considered as one entity or (B) the ability of
the Company to consummate the transactions contemplated by this Agreement or
perform its obligations hereunder.

(m)Except as otherwise disclosed in the Registration Statement, the Prospectus,
or Time of Sale Information, there are no legal or governmental proceedings
pending or, to the Company’s knowledge, threatened to which the Company or any
of its subsidiaries is a party or to which any of the properties of the Company
or its subsidiaries is subject (a) other than proceedings that would not have a
material adverse effect on the Company, or on the power or ability of the
Company to perform its obligations under this Agreement or to consummate the
transactions contemplated by the Prospectus or (b) that are required to be
described in the Registration Statement or the Prospectus and are not so
described in all material respects; and there are no statutes, regulations,
contracts or other documents that are required to be described in the
Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described in all material respects or filed
as required.

(n)The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(o)Except as otherwise disclosed in the Registration Statement, the Prospectus,
or Time of Sale Information and except as would not reasonably be expected,
individually or in the aggregate, to have a material adverse effect on the
Company, the Company and its subsidiaries (a) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (b)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) are
in compliance with all terms and conditions of any such permit, license or
approval.

(p)There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean‑up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, reasonably be expected to have a material adverse effect on the
Company.

(q)There are no contracts, agreements or understandings between the Company or
any of its subsidiaries and any person granting such person the right (other
than such rights which have

7

 

--------------------------------------------------------------------------------

 

been waived or complied with) to require the Company to file a registration
statement under the Securities Act with respect to any securities of the Company
or to require the Company to include such securities with the Shares registered
pursuant to the Registration Statement.

(r)(i) None of the Company, its subsidiaries, its controlled affiliates, or any
director or officer of the Company or any of its subsidiaries nor, to the
Company’s knowledge, any employee, agent or representative of the Company or its
subsidiaries or controlled affiliates, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment, giving or receipt of money, property, gifts or anything else of
value, directly or indirectly, to any government official (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or candidate for political office) in order to influence official
action, or to any person in violation of any applicable anti-corruption laws;
(ii) the Company and its subsidiaries and controlled affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintained and will continue to maintain policies and procedures
reasonably designed to promote and achieve compliance with such laws and with
the representations and warranties contained herein; and (iii) the Company will
not use, directly or indirectly, the proceeds of the offering in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any applicable
anti-corruption laws.

(s)The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(t)Subsequent to the respective dates as of which information is given in each
of the Registration Statement and the Prospectus, (a) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, including without limitation any
losses or interference with their business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and its
subsidiaries, considered as one entity, and have not entered into any
transactions not in the ordinary course of business, nor entered into any
material transaction; (b) the Company and its subsidiaries have not purchased
any of their outstanding capital stock, nor declared, paid or otherwise made any
dividend or distribution of any kind on their capital stock other than ordinary
and customary dividends; and (c) there has not been any material change in the
capital stock, short‑term debt or long‑term debt of the Company or its
subsidiaries (other than the exercise, grant or forfeiture of any equity awards,
in each case granted

8

 

--------------------------------------------------------------------------------

 

pursuant to any equity compensation plan described in the Prospectus), except in
each case as described in each of the Registration Statement and the Prospectus,
respectively.

(u)Except as otherwise disclosed in the Registration Statement, the Prospectus,
or Time of Sale Information, the Company and its subsidiaries have good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 2(ff)
above (or elsewhere in the Registration Statement or the Prospectus), in each
case free and clear of any security interests, mortgages, liens, encumbrances,
equities, adverse claims and other defects; and any real property and buildings
held under lease by the Company or any of its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and would not reasonably be expected to materially interfere with the
use made and proposed to be made of such property and buildings by the Company
or such subsidiary, in each case except as described in the Prospectus.

(v)Except as otherwise disclosed in the Registration Statement, the Prospectus,
or Time of Sale Information, the Company and its subsidiaries own or possess, or
can acquire on reasonable terms, all patents, patent rights, licenses,
inventions, copyrights, know‑how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names (collectively,
“Intellectual Property”) currently employed by them in connection with the
business now operated by them, except where the failure to own, possess,
license, have the right to use or the ability to acquire any of the foregoing
would not reasonably be expected to result, singly or in the aggregate, in a
material adverse effect on the Company or its subsidiaries. Except as otherwise
disclosed in the Registration Statement, the Prospectus or Time of Sale
Information, the Company has not received any notice of infringement of or
conflict with asserted rights of others with respect to any of the foregoing
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to have a material adverse
effect on the Company. Other than as disclosed in the Registration Statement,
the Prospectus and the Time of Sale Information, to the Company’s knowledge,
there are no rights of third parties to any of the Intellectual Property owned
by the Company, and such Intellectual Property is owned by the Company free and
clear of all material liens, security interests, or encumbrances; the patents,
trademarks and copyrights held or licensed by the Company included within the
Company Intellectual Property are valid, enforceable and subsisting; and there
is no infringement, misappropriation or dilution by third parties of any of the
Company’s Intellectual Property. Other than as disclosed in the Registration
Statement, the Prospectus and the Time of Sale Information, (i) the Company is
not obligated to pay a material royalty, grant a license or option, or provide
other material consideration to any third party in connection with the Company
Intellectual Property; (ii) the Company is unaware of any facts that in the
Company’s opinion could form a reasonable basis for any action, suit, proceeding
or claim that the Company or any of its subsidiaries is infringing,
misappropriating, diluting or otherwise violating any rights of others with
respect to any of the Company’s or such subsidiary’s product candidates,
processes or Intellectual Property; (iii) no action, suit, claim or other
proceeding is pending or, to the knowledge of the Company, is threatened,
challenging the validity, enforceability, scope, registration, ownership or use
of any of the Company Intellectual Property; (iv) no action, suit, claim or
other proceeding is pending or, to the knowledge of the Company, is threatened,
challenging the Company’s rights in or to any Company Intellectual Property, and
the Company is unaware of any facts that in the Company’s opinion could form a
reasonable basis for any such action, suit, proceeding or claim; (v) to the
knowledge of the Company, the development,

9

 

--------------------------------------------------------------------------------

 

manufacture, sale, and any currently proposed use of any of the products,
proposed products or processes of the Company referred to in the Registration
Statement and the Prospectus, in the current or proposed conduct of the business
of the Company, do not currently, and will not upon commercialization, to the
knowledge of the Company, infringe any right or valid patent claim of any third
party; (vi) to the knowledge of the Company, no third party has any ownership
right in or to any Company Intellectual Property in any field of use that is
exclusively licensed to the Company, other than any licensor to the Company of
such Company Intellectual Property; (vii) except as would not reasonably be
expected, individually or in the aggregate, to have a material adverse effect,
the Company has complied with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company, and all such agreements
are in full force and effect; (viii) to the Company’s knowledge, the product
candidates described in the Registration Statement and the Prospectus as under
development by the Company fall within the scope of the claims of one or more
patents or patent applications owned by, or exclusively licensed to, the Company
and included in the Intellectual Property; (ix) to the knowledge of the Company,
no employee, consultant or independent contractor of the Company is in or has
ever been in violation in any material respect of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer or independent
contractor where the basis of such violation relates to such employee’s
employment or independent contractor’s engagement with the Company or actions
undertaken while employed or engaged with the Company; and (x) the Company and
its subsidiaries have taken reasonable measures to protect their confidential
information and trade secrets and to maintain and safeguard the Company
Intellectual Property, including the execution of appropriate nondisclosure and
confidentiality agreements.

(w)(i) To the Company’s knowledge, there has been no material security breach or
incident, unauthorized access or disclosure, or other compromise of or relating
to the Company’s and its subsidiaries’ information technology and computer
systems, networks, hardware, software, data and databases (including the data
and information of their respective customers, employees, suppliers, vendors and
any third-party data maintained, processed or stored by the Company, and any
such data processed or stored by third parties on behalf of the Company),
equipment or technology (collectively, “IT Systems and Data”); (ii) the Company
and its subsidiaries have not been notified of, and have no knowledge of any
event or condition that would result in, any material security breach or
incident, unauthorized access or disclosure or other compromise to their IT
Systems and Data; (iii) the Company and its subsidiaries have implemented
appropriate controls, policies, procedures, and technological safeguards to
maintain and protect the integrity, continuous operation, redundancy and
security of their IT Systems and Data reasonably consistent with industry
standards and practices, or as required by applicable regulatory standards, in
all material respects; and (iv) the Company and its subsidiaries have
implemented backup and disaster recovery technology materially consistent with
industry standards and practices. The Company and its subsidiaries are presently
in material compliance with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Data and to the protection of such IT
Systems and Data from unauthorized use, access, misappropriation or
modification.

10

 

--------------------------------------------------------------------------------

 

(x)The Company and its subsidiaries are in compliance in all material respects
with all applicable laws governing the collection, use, storage, transfer and
dissemination of personal information and any privacy policies, programs or
other notices of the Company and its subsidiaries that relate to the collection
or use of personal information by the Company and its subsidiaries and the
Company and its subsidiaries have taken commercially reasonable actions to
prepare to comply with, and since May 25, 2018, have been and currently are in
compliance, in all material respects, with, the European Union General Data
Protection Regulation (EU 2016/679). The Company and its subsidiaries have not
been the subject of any complaints proceedings or investigations regarding its
collection, use, storage, transfer or dissemination of personal information, and
to the Company’s knowledge, have not suffered any data security breach or other
similar incident that has triggered any notification requirements under any
breach disclosure laws.

(y)All patents and patent applications owned by or licensed to the Company and
its subsidiaries or under which the Company or any of its subsidiaries has
rights have, to the knowledge of the Company, been duly and properly filed and
maintained, except as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company; to the knowledge of
the Company, there are no material defects in any of the patents or patent
applications disclosed in the Registration Statement and the Prospectus as being
owned by the Company or any of its subsidiaries; to the knowledge of the
Company, the parties prosecuting such applications have complied with their duty
of candor and disclosure to the USPTO in connection with such applications; and
the Company is not aware of any facts which would preclude the grant of a patent
in connection with any such application or could form the basis of a finding of
invalidity or unenforceability with respect to any patents that have issued with
respect to such applications.

(z)No material labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent; and the
Company is not aware of any existing, threatened or imminent labor disturbance
by the employees of any of its principal suppliers, manufacturers or contractors
that would have a material adverse effect on the Company or any of its
subsidiaries.

(aa)Except as would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company, (i) each “employee
benefit plan” (within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”)), whether or not subject to ERISA, with
respect to which the Company or any of its subsidiaries could have any liability
(each an “Employee Benefit Plan”), is and has been operated in compliance with
its terms and all applicable laws, including but not limited to ERISA and the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); (ii) no event has occurred
(including a “reportable event” as such term is defined in Section 4043 of
ERISA) and no condition exists with respect to an Employee Benefit Plan that
would subject the Company or any of its subsidiaries to any tax, fine, lien,
penalty or liability imposed by ERISA or the Code; (iii) no non-exempt
“prohibited transaction” as defined under Section 406 of ERISA or Section 4975
of the Code has occurred with respect to any Employee Benefit Plan; (iv) for
each Employee Benefit Plan that is subject to the funding rules of Section 412
of the Code or Section 302 of ERISA, the Company and its subsidiaries have not
incurred and do not reasonably expect to incur liability under Section 4063 or
4064 of ERISA; (v) each

11

 

--------------------------------------------------------------------------------

 

Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and nothing has occurred since the date of such
qualification, whether by action or by failure to act, which could reasonably be
expected to cause the loss of such qualification; and (vi) with respect to any
Employee Benefit Plan that is not subject to U.S. law (“Foreign Benefit Plan”),
such Foreign Benefit Plan (1) if intended to qualify for special tax treatment,
meets the requirements for such treatment, and (2) if required to be funded, is
funded to the extent required by applicable law.

(bb)Each of the Company and its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as in the Company’s reasonable judgment are prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
the Company has no reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a material
adverse effect on the Company.

(cc)The Company and each subsidiary possess all certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where the
failure to have such certificates authorizations and permits would not
reasonably be expected to have a material adverse effect on the Company, and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
material adverse effect on the Company.

(dd)The Company and each of its subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations; (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles in the United States (“U.S. GAAP”) and to maintain asset
accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; (d) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (e) the
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. Since the end of the Company’s most recent audited fiscal year, there
has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially and
adversely affected, or is reasonably likely to materially and adversely affect,
the Company’s internal control over financial reporting.

(ee)Ernst & Young LLP, which has expressed its opinion with respect to the
financial statements (which term as used in this Agreement includes the related
notes thereto) filed with the Commission as a part of the Registration Statement
and the Prospectus, is (i) an independent registered public accounting firm as
required by the Exchange Act, and the rules of the Public

12

 

--------------------------------------------------------------------------------

 

Company Accounting Oversight Board (“PCAOB”), (ii) in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X under the Securities Act and (iii) a registered public
accounting firm as defined by the PCAOB whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

(ff)The financial statements filed with the Commission as a part of the
Registration Statement and the Prospectus present fairly in all material
respects the consolidated financial position of the Company and its subsidiaries
as of the dates indicated and the results of their operations, changes in
stockholders’ equity and cash flows for the periods specified.  Such financial
statements have been prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto.  The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.  No other financial statements or supporting schedules are required to
be included in the Registration Statement or the Prospectus.  To the Company’s
knowledge, no person who has been suspended or barred from being associated with
a registered public accounting firm, or who has failed to comply with any
sanction pursuant to Rule 5300 promulgated by the PCAOB, has participated in or
otherwise aided the preparation of, or audited, the financial statements,
supporting schedules or other financial data filed with the Commission as a part
of the Registration Statement and the Prospectus.

(gg)The Company and its subsidiaries (i) have not received any FDA Form 483,
notice of adverse finding, warning letter, untitled letter or other written
correspondence or notice from the U.S. Food and Drug Administration (the “FDA”)
or any other similar federal, state, local or foreign governmental or regulatory
authority alleging or asserting material noncompliance with any Health Care Laws
(as defined below) or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
Health Care Laws to conduct the Company’s business as described in the
Prospectus (“Authorizations”); (ii) possess all material Authorizations and such
Authorizations are valid and in full force and effect and neither the Company
nor any of its subsidiaries is in material violation of any such Authorizations;
(iii) have not received notice of any pending or completed claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party alleging that any product candidate
operation or activity is in material violation of any Health Care Laws or
Authorizations and the Company has no knowledge that the FDA or any other
federal, state, local or foreign governmental or regulatory authority or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding; (iv) have not received notice that the FDA or any
other federal, state, local or foreign governmental or regulatory authority has
taken, is taking or intends to take action to limit, suspend, materially modify
or revoke any material Authorizations and the Company has no knowledge that the
FDA or any other federal, state, local or foreign governmental or regulatory
authority is considering such action; and (v) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Health Care Laws or Authorizations and all such reports, documents, forms,
notices, applications, records, claims,

13

 

--------------------------------------------------------------------------------

 

submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission).

(hh)The preclinical studies and tests conducted by the Company that are
described in the Registration Statement and the Prospectus were and, if still
pending, are being conducted in all material respects in accordance with all
Health Care Laws and Authorizations, including, without limitation, 21 C.F.R.
Parts 50, 54, 56, 58, and 312. The Company is not aware of any studies or tests,
the results of which the Company believes are materially inconsistent with the
study or test results described or referred to in the Registration Statement and
the Prospectus when viewed in the context in which such results are described
and the clinical state of development. Neither the Company nor any of its
subsidiaries has received any notices or written correspondence from the FDA or
any other federal, state, local or foreign governmental or regulatory authority
requiring the termination, suspension or material modification of any
preclinical studies or tests conducted by or on behalf of the Company.

(ii)The Company and each of its subsidiaries is and has operated in material
compliance with all applicable health care laws, including, (i) the Federal
Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et seq.) and the Public Health
Service Act (42 U.S.C. §§ 201 et seq.); (ii) applicable federal, state, local
and foreign health care related fraud and abuse laws, including, the federal
health care Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil False
Claims Act (31 U.S.C. §§ 3729 et seq.), criminal false claims provisions
including 42 U.S.C. § 1320a-7b(a), 18 U.S.C. §§ 286 and 287, the health care
fraud criminal provisions under the U.S. Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”), the exclusion law (42 U.S.C. § 1320a-7),
the civil monetary penalties law (42 U.S.C. § 1320a-7a) and the U.S. Physician
Payments Sunshine Act (42 U.S.C. § 1320a-7h); (iii) the applicable requirements
of Titles XVIII (Medicare) and Title XIX (Medicaid) of the Social Security Act;
(iv) HIPAA, as amended by the Health Information Technology for Economic and
Clinical Health Act (42 U.S.C. §§ 1320d et seq., 42 U.S.C. §§ 17921 et seq.);
(v) the regulations promulgated pursuant to all such laws; and (vi) other
similar local, state, federal, or foreign laws and regulations (collectively,
the “Health Care Laws”). Neither the Company, any of its subsidiaries nor any of
their respective officers, directors or employees, nor, to the knowledge of the
Company, any of their respective agents, have been excluded, suspended or
debarred from participation in any federal health care program as defined in 42
U.S.C. § 1320a-7b(f) (“Programs”) or human clinical research or, to the
knowledge of the Company, is subject to a governmental inquiry, investigation,
proceeding, or other similar action that could reasonably be expected to result
in debarment, suspension, or exclusion from the Programs. Neither the Company
nor any of its subsidiaries is a party to and neither the Company nor any of its
subsidiaries has any ongoing reporting obligations pursuant to, any corporate
integrity agreements, deferred prosecution agreements, monitoring agreements,
consent decrees, settlement orders, plans of correction or similar agreements
with or imposed by a governmental body or agency.

(jj)The Company and its subsidiaries have timely filed all material federal,
state, local and foreign tax returns required to be filed or have requested
extensions thereof and has timely paid all material taxes required to be paid
thereon or assessed (except as currently being contested in good faith and for
which adequate reserves required by U.S. GAAP have been created in the financial
statements of the Company), and no tax deficiency has been, or could reasonably
be expected to be, determined adversely to the Company or any of its
subsidiaries (nor does the

14

 

--------------------------------------------------------------------------------

 

Company have any notice or knowledge of any tax deficiency which could
reasonably be expected to be determined adversely to the Company or any of its
subsidiaries) except for any tax deficiency that could not, individually or in
the aggregate, reasonably be expected to have a material adverse effect. No
stamp or other issuance or transfer taxes or duties and no capital gains,
income, withholding or other taxes are payable by the Agent in the United States
or any political subdivision or taxing authority thereof or therein in
connection with the execution, delivery or performance of this Agreement by the
Company or the sale and delivery by the Company of the Shares.

(kk)The Company does not have any securities rated by any “nationally recognized
statistical rating organization,” as such term is defined in Section 3(a)(62) of
the Exchange Act.

(ll)All statistical, demographic and market‑related data included in the
Registration Statement or the Prospectus are based on or derived from sources
that the Company believes, after reasonable inquiry, to be reliable and
accurate.

(mm)The Company has established and maintains disclosure controls and procedures
(as defined in Rules 13a-15 and 15d-15 under the Exchange Act), which (i) are
designed to ensure that material information relating to the Company, including
its consolidated subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared; (ii) have been evaluated by
management of the Company for effectiveness as of the end of the Company’s most
recent fiscal quarter; and (iii) are effective in all material respects to
perform the functions for which they were established.  Since the end of the
Company’s most recent audited fiscal year, there have been no significant
deficiencies or material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.  The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

(nn)Each of the Company’s “subsidiaries” (for purposes of this Agreement, as
defined in Rule 405 under the Securities Act) has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation,
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or organization and has the
power and authority (corporate or other) to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement and the Prospectus.  Each of the Company’s subsidiaries is duly
qualified as a foreign corporation, partnership or limited liability company, as
applicable, to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business.  All of the issued and
outstanding capital stock or other equity or ownership interests of each of the
Company’s subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and are owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or adverse claim.  None of the outstanding capital stock or equity
interest in any subsidiary was issued in violation of preemptive

15

 

--------------------------------------------------------------------------------

 

or similar rights of any security holder of such subsidiary. The constitutive or
organizational documents of each of the subsidiaries comply in all material
respects with the requirements of applicable laws of its jurisdiction of
incorporation or organization and are in full force and effect.  The Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed in Exhibit 21 to the Company’s
most recent Annual Report on Form 10‑K.

(oo)The Common Shares are registered pursuant to Section 12(b) of the Exchange
Act and are listed on the Principal Market, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Shares under the Exchange Act or delisting the Common Shares from the
Principal Market, nor has the Company received any notification that the
Commission or the Principal Market is contemplating terminating such
registration or listing.  To the Company’s knowledge, it is in compliance with
all applicable listing requirements of the Principal Market.

(pp)Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in stabilization or manipulation of the price of the Common Shares or
of any “reference security” (as defined in Rule 100 of Regulation M under the
Exchange Act (“Regulation M”)) with respect to the Common Shares, whether to
facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M.  

(qq)To the Company’s knowledge, there are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Registration Statement or the
Prospectus which have not been described as required.

(rr)All of the information provided to the Agent or to counsel for the Agent by
the Company, its counsel, its officers and directors and, to the Company’s
knowledge, the holders of any securities (debt or equity) or options to acquire
any securities of the Company in connection with the offering of the Shares is
true, complete, correct and compliant with Financial Industry Regulatory
Authority, Inc.’s (“FINRA”) rules and any letters, filings or other supplemental
information provided to FINRA pursuant to FINRA Rules  is true, complete and
correct.  

(ss)Neither the Company nor any of its subsidiaries nor any director, officer,
or employee of the Company or any of its subsidiaries, nor to the knowledge of
the Company, any agent, affiliate or other person acting on behalf of the
Company or any of its subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made or taken any act in furtherance of an
offer, promise, or authorization of any direct or indirect unlawful payment or
benefit to any foreign or domestic government official or employee, including of
any government-owned or controlled entity or public international organization,
or any political party, party official, or candidate for political office; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act 2010, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
authorized, requested, or taken an act in furtherance of any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or

16

 

--------------------------------------------------------------------------------

 

benefit.  The Company and its subsidiaries and, to the knowledge of the Company,
the Company’s affiliates have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(tt) Except as disclosed in the Prospectus, no subsidiary of the Company is
prohibited or restricted, directly or indirectly, from paying dividends to the
Company, or from making any other distribution with respect to such subsidiary’s
equity securities or from repaying to the Company or any other subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such subsidiary from the Company or from transferring any property
or assets to the Company or to any other subsidiary.

(uu)Neither the Company nor any of its subsidiaries, directors, officers, or
employees, nor, to the knowledge of the Company, after due inquiry, any agent,
Affiliate or other person acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority (collectively, “Sanctions”); nor is the
Company or any of its subsidiaries located, organized or resident in a country
or territory that is the subject or the target of Sanctions, including, without
limitation, Crimea, Cuba, Iran, North Korea, and Syria (collectively,
“Sanctioned Countries”); and the Company will not directly or indirectly use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, or any joint venture partner or other person or
entity, for the purpose of financing the activities of or business with any
person, or in any country or territory, that at the time of such financing, is
the subject or the target of Sanctions or in any other manner that will result
in a violation by any person (including any person participating in the
transaction whether as underwriter, advisor, investor or otherwise) of
applicable Sanctions.  For the past five years, the Company and its subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country.

(vv)The Company is in compliance, in all material respects, with all applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.

(ww)The Company is not a party to any agreement with an agent or underwriter for
any other “at the market” or continuous equity transaction.  

Any certificate signed by any officer or representative of the Company or any of
its subsidiaries and delivered to the Agent or counsel for the Agent in
connection with an issuance of Shares shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby on the
date of such certificate.

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to ‎Section 4(o) hereof, counsel to the Company and counsel
to the Agent, will

17

 

--------------------------------------------------------------------------------

 

rely upon the accuracy and truthfulness of the foregoing representations and
hereby consents to such reliance.

Section 3.  ISSUANCE AND SALE OF COMMON SHARES

(a)Sale of Securities.  On the basis of the representations, warranties and
agreements herein contained, but subject to the terms and conditions herein set
forth, the Company and the Agent agree that the Company may from time to time
seek to sell Shares through the Agent, acting as sales agent, or directly to the
Agent, acting as principal, as follows, with an aggregate Sales Price of up to
the Maximum Program Amount, based on and in accordance with Issuance Notices as
the Company may deliver, during the Agency Period.  

(b)Mechanics of Issuances.

(i)  Issuance Notice.  Upon the terms and subject to the conditions set forth
herein, on any Trading Day during the Agency Period on which the conditions set
forth in ‎Section 5(a) and ‎Section 5(b) shall have been satisfied, the Company
may exercise its right to request an issuance of Shares by delivering to the
Agent an Issuance Notice; provided, however, that (A) in no event may the
Company deliver an Issuance Notice to the extent that (I) the sum of (x) the
aggregate Sales Price of the requested Issuance Amount, plus (y) the aggregate
Sales Price of all Shares issued under all previous Issuance Notices effected
pursuant to this Agreement, would exceed the Maximum Program Amount; and (B)
prior to delivery of any Issuance Notice, the period set forth for any previous
Issuance Notice shall have expired or been terminated. An Issuance Notice shall
be considered delivered on the Trading Day that it is received by e‑mail to the
persons set forth in Schedule A hereto and confirmed by the Company by telephone
(including a voicemail message to the persons so identified), with the
understanding that, with adequate prior written notice, the Agent may modify the
list of such persons from time to time.

(ii)Agent Efforts.  Upon the terms and subject to the conditions set forth in
this Agreement, upon the receipt of an Issuance Notice, the Agent will use its
commercially reasonable efforts consistent with its normal sales and trading
practices to place the Shares with respect to which the Agent has agreed to act
as sales agent, subject to, and in accordance with the information specified in,
the Issuance Notice, unless the sale of the Shares described therein has been
suspended, cancelled or otherwise terminated in accordance with the terms of
this Agreement.  For the avoidance of doubt, the parties to this Agreement may
modify an Issuance Notice at any time provided they both agree in writing to any
such modification.  

(iii)Method of Offer and Sale.  The Shares may be offered and sold (A) in
negotiated transactions with the consent of the Company; or (B) by any other
method permitted by law deemed to be an “at the market offering” as defined in
Rule 415(a)(4) under the Securities Act, including block transactions, sales
made directly on the Principal Market or sales made into any other existing
trading market of the Common Shares.  Nothing in this Agreement shall be deemed
to require either party to agree to the method of offer and sale specified in
the preceding sentence, and (except as specified in clauses (A) and (B) above)
the method of placement of any Shares by the Agent shall be at the Agent’s
discretion.

18

 

--------------------------------------------------------------------------------

 

(iv)Confirmation to the Company.  If acting as sales agent hereunder, the Agent
will provide written confirmation to the Company no later than the opening of
the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.  

(v)Settlement.  Each issuance of Shares will be settled on the applicable
Settlement Date for such issuance of Shares and, subject to the provisions of
‎Section 5, on or before each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Shares being sold by
crediting the Agent or its designee’s account at The Depository Trust Company
through its Deposit/Withdrawal At Custodian (DWAC) System, or by such other
means of delivery as may be mutually agreed upon by the parties hereto and, upon
receipt of such Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, the Agent will
deliver, by wire transfer of immediately available funds, the related Issuance
Price in same day funds delivered to an account designated by the Company prior
to the Settlement Date.  The Company may sell Shares to the Agent as principal
at a price agreed upon at each relevant time Shares are sold pursuant to this
Agreement (each, a “Time of Sale”).  

(vi)Suspension or Termination of Sales.  Consistent with standard market
settlement practices, the Company or the Agent may, upon notice to the other
party hereto in writing or by telephone (confirmed immediately by verifiable
email), suspend any sale of Shares, and the period set forth in an Issuance
Notice shall immediately terminate; provided, however, that (A) such suspension
and termination shall not affect or impair either party’s obligations with
respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (B) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale to the Company, the Company shall still be obligated to
comply with ‎Section 3(b)(v) with respect to such Shares; and (C) if the Company
defaults in its obligation to deliver Shares on a Settlement Date, the Company
agrees that it will hold the Agent harmless against any loss, claim, damage or
expense (including, without limitation, penalties, interest and reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company. The parties hereto acknowledge and
agree that, in performing its obligations under this Agreement, the Agent may
borrow Common Shares from stock lenders in the event that the Company has not
delivered Shares to settle sales as required by subsection (v) above, and may
use the Shares to settle or close out such borrowings.  The Company agrees that
no such notice shall be effective against the Agent unless it is made to the
persons identified in writing by the Agent pursuant to ‎Section 3(b)(i).  

(vii)No Guarantee of Placement, Etc.  The Company acknowledges and agrees that
(A) there can be no assurance that the Agent will be successful in placing
Shares; (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares; and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company.

(viii)Material Non-Public Information. Notwithstanding any other provision of
this Agreement, the Company and the Agent agree that the Company shall not
deliver any Issuance Notice to the Agent, and the Agent shall not be obligated
to place any Shares, during any period in which the Company is in possession of
material non-public information.

19

 

--------------------------------------------------------------------------------

 

(c)Fees.  As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

(d)Expenses.  The Company agrees to pay all costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby, including without limitation (i) all
expenses incident to the issuance and delivery of the Shares (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Shares; (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Shares; (iv) all
fees and expenses of the Company’s counsel, independent public or certified
public accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Prospectus, any Free Writing
Prospectus prepared by or on behalf of, used by, or referred to by the Company,
and all amendments and supplements thereto, and this Agreement; (vi) all filing
fees, attorneys’ fees and expenses incurred by the Company or the Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Shares for offer and
sale under the state securities or blue sky laws or the provincial securities
laws of Canada, and, if requested by the Agent, preparing and printing a “Blue
Sky Survey” or memorandum and a “Canadian wrapper,” and any supplements thereto,
advising the Agent of such qualifications, registrations, determinations and
exemptions; (vii) the reasonable and documented fees and disbursements of the
Agent’s counsel, including the reasonable and documented fees and expenses of
counsel for the Agent in connection with, FINRA review, if any, and approval of
the Agent’s participation in the offering and distribution of the Shares;
(viii) the filing fees incident to FINRA review, if any; and (ix) the fees and
expenses associated with listing the Shares on the Principal Market. The fees
and disbursements of the Agent’s counsel pursuant to subsections (vi) and (vii)
above shall not exceed (A) $50,000 in connection with the entry into this
agreement and (B) $15,000 in connection with each Triggering Event Date (as
defined below) on which the Company is required to provide a certificate
pursuant to Section 4(o).

Section 4.  ADDITIONAL COVENANTS

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

(a)Exchange Act Compliance.  During the Agency Period, the Company shall (i)
file, on a timely basis, with the Commission all reports and documents required
to be filed under Section 13, 14 or 15 of the Exchange Act in the manner and
within the time periods required by the Exchange Act; and (ii) either (A)
include in its quarterly reports on Form 10-Q and its annual reports on Form
10-K, a summary detailing, for the relevant reporting period, (1) the number of
Shares sold through the Agent pursuant to this Agreement and (2) the net
proceeds received by the Company from such sales or, in the Company’s sole
discretion, (B) prepare a prospectus supplement containing, or include in such
other filing permitted by the Securities Act or Exchange Act (each an “Interim
Prospectus Supplement”), such summary information and, at least once a quarter
and subject to this Section 4, file such Interim Prospectus Supplement pursuant
to Rule

20

 

--------------------------------------------------------------------------------

 

424(b) under the Securities Act (and within the time periods required by Rule
424(b) and Rule 430B under the Securities Act).

(b)Securities Act Compliance.  After the date of this Agreement, the Company
shall promptly advise the Agent in writing (i) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission;
(ii) of the time and date of any filing of any post-effective amendment to the
Registration Statement, any Rule 462(b) Registration Statement or any amendment
or supplement to the Prospectus, or any Free Writing Prospectus; (iii) of the
time and date that any post-effective amendment to the Registration Statement or
any Rule 462(b) Registration Statement becomes effective; and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto, any Rule 462(b)
Registration Statement or any amendment or supplement to the Prospectus or of
any order preventing or suspending the use of any Free Writing Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes.  If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order as soon as
practicable.  Additionally, the Company agrees that it shall comply with the
provisions of Rule 424(b) and Rule 433, as applicable, under the Securities Act
and will use its reasonable efforts to confirm that any filings made by the
Company under such Rule 424(b) or Rule 433 were received in a timely manner by
the Commission.  

(c)Amendments and Supplements to the Prospectus and Other Securities Act
Matters.  If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Section 4(d) and
4(f)) to promptly prepare, file with the Commission and furnish at its own
expense to the Agent, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered to a purchaser, not be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act.  Neither the Agent’s consent to, or delivery of,
any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 4(d) and 4(f). Notwithstanding the
foregoing, the Company shall not be required to file such amendment or
supplement if there is no pending Issuance Notice and the Company believes that
it is in its best interests not to file such amendment or supplement.

(d)Agent’s Review of Proposed Amendments and Supplements.  Prior to amending or
supplementing the Registration Statement (including any registration statement
filed under Rule 462(b) under the Securities Act) or the Prospectus (excluding
any amendment or supplement through incorporation of any report filed under the
Exchange Act), the Company shall furnish to the Agent for review, a reasonable
amount of time prior to the proposed time of filing or use

21

 

--------------------------------------------------------------------------------

 

thereof, a copy of each such proposed amendment or supplement, and the Company
shall not file or use any such proposed amendment or supplement without the
Agent’s prior consent, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule.

(e)Use of Free Writing Prospectus. Neither the Company nor the Agent has
prepared, used, referred to or distributed, or will prepare, use, refer to or
distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

(f)Free Writing Prospectuses.  The Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent, which shall not be unreasonably withheld, conditioned or delayed.  The
Company shall furnish to the Agent, without charge, as many copies of any free
writing prospectus prepared by or on behalf of, or used by the Company, as the
Agent may reasonably request.  If at any time when a prospectus is required by
the Securities Act (including, without limitation, pursuant to Rule 173(d)) to
be delivered in connection with sales of the Shares (but in any event if at any
time through and including the date of this Agreement) there occurred or occurs
an event or development as a result of which any free writing prospectus
prepared by or on behalf of, used by, or referred to by the Company conflicted
or would conflict with the information contained in the Registration Statement
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company shall promptly amend or supplement such free writing
prospectus to eliminate or correct such conflict or so that the statements in
such free writing prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances
prevailing at such subsequent time, not misleading, as the case may be;
provided, however, that prior to amending or supplementing any such free writing
prospectus, the Company shall furnish to the Agent for review, a reasonable
amount of time prior to the proposed time of filing or use thereof, a copy of
such proposed amended or supplemented free writing prospectus and the Company
shall not file, use or refer to any such amended or supplemented free writing
prospectus without the Agent’s consent, which shall not be unreasonably
withheld, conditioned or delayed.

(g)Filing of Agent Free Writing Prospectuses.  The Company shall not take any
action that would result in the Agent or the Company being required to file with
the Commission pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Agent that the Agent otherwise would
not have been required to file thereunder.

(h)Copies of Registration Statement and Prospectus.  After the date of this
Agreement through the last time that a prospectus is required by the Securities
Act (including, without limitation, pursuant to Rule 173(d)) to be delivered in
connection with sales of the Shares, the

22

 

--------------------------------------------------------------------------------

 

Company agrees to furnish the Agent with copies (which may be electronic copies)
of the Registration Statement and each amendment thereto, and with copies of the
Prospectus and each amendment or supplement thereto in the form in which it is
filed with the Commission pursuant to the Securities Act or Rule 424(b) under
the Securities Act, both in such quantities as the Agent may reasonably request
from time to time; and, if the delivery of a prospectus is required under the
Securities Act or under the blue sky or securities laws of any jurisdiction at
any time on or prior to the applicable Settlement Date for any period set forth
in an Issuance Notice in connection with the offering or sale of the Shares and
if at such time any event has occurred as a result of which the Prospectus as
then amended or supplemented would include an untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or, if for any other reason
it is necessary during such same period to amend or supplement the Prospectus or
to file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Agent and to request that the Agent suspend offers to sell Shares
(and, if so notified, the Agent shall cease such offers as soon as practicable);
and if the Company decides to amend or supplement the Registration Statement or
the Prospectus as then amended or supplemented, to advise the Agent promptly by
telephone (with confirmation in writing) and to prepare and cause to be filed
promptly with the Commission an amendment or supplement to the Registration
Statement or the Prospectus as then amended or supplemented that will correct
such statement or omission or effect such compliance; provided, however, that if
during such same period the Agent is required to deliver a prospectus in respect
of transactions in the Shares, the Company shall promptly prepare and file with
the Commission such an amendment or supplement.

(i)Blue Sky Compliance.  The Company shall cooperate with the Agent and counsel
for the Agent to qualify or register the Shares for sale under (or obtain
exemptions from the application of) the state securities or blue sky laws or
Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares.  The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation.  The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof as soon as practicable.

(j)Earnings Statement.  As soon as practicable, the Company will make generally
available to its security holders and to the Agent an earnings statement (which
need not be audited) covering a period of at least twelve months beginning with
the first fiscal quarter of the Company occurring after the date of this
Agreement which shall satisfy the provisions of Section 11(a) of the Securities
Act and Rule 158 under the Securities Act.

(k)Listing; Reservation of Shares.  (a)  The Company will use its best efforts
to maintain the listing of the Shares on the Principal Market; and (b) the
Company will reserve and

23

 

--------------------------------------------------------------------------------

 

keep available at all times, free of preemptive rights, Shares for the purpose
of enabling the Company to satisfy its obligations under this Agreement.

(l)Transfer Agent.  The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.  

(m)Due Diligence.  During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

(n)Representations and Warranties.  The Company acknowledges that each delivery
of an Issuance Notice and each delivery of Shares on a Settlement Date shall be
deemed to be (i) an affirmation to the Agent that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such Issuance Notice or of such Settlement
Date, as the case may be, as though made at and as of each such date, except as
may be disclosed in the Prospectus (including any documents incorporated by
reference therein and any supplements thereto); and (ii) an undertaking that the
Company will advise the Agent if any of such representations and warranties will
not be true and correct as of the Settlement Date for the Shares relating to
such Issuance Notice, as though made at and as of each such date (except that
such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares).

(o)Deliverables at Triggering Event Dates; Certificates. The Company agrees that
on or prior to the date of the first Issuance Notice and, during the term of
this Agreement after the date of the first Issuance Notice, upon:

(A)the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;

 

(B)the filing with the Commission of an annual report on Form 10-K or a
quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or

 

(C)the filing with the Commission of a current report on Form 8-K of the Company
containing amended financial information (other than information “furnished”
pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to reclassification of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) that is material to the offering of securities of the Company
in the Agent’s reasonable discretion;

24

 

--------------------------------------------------------------------------------

 

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) confirming that
the Company has performed all of its obligations hereunder to be performed on or
prior to the date of such certificate and as to the matters set forth in
‎Section 5(a)(iii) hereof, and (C) containing any other certification that the
Agent shall reasonably request. The requirement to provide a certificate under
this Section 4(o) shall be waived for any Triggering Event Date occurring at a
time when no Issuance Notice is pending or a suspension is in effect, which
waiver shall continue until the earlier to occur of the date the Company
delivers instructions for the sale of Shares hereunder (which for such calendar
quarter shall be considered a Triggering Event Date) and the next occurring
Triggering Event Date. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Triggering Event Date when a
suspension was in effect and did not provide the Agent with a certificate under
this Section 4(o), then before the Company delivers the instructions for the
sale of Shares or the Agent sells any Shares pursuant to such instructions, the
Company shall provide the Agent with a certificate in conformity with this
Section 4(o) dated as of the date that the instructions for the sale of Shares
are issued.

(p)Legal Opinions.  On or prior to the date of the first Issuance Notice and on
or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, a negative assurances
letter and the written legal opinion of Cooley LLP, counsel to the Company, a
negative assurances letter of Latham & Watkins LLP, counsel to the Agent, and
the written legal opinion of Wolf, Greenfield & Sacks, P.C., intellectual
property counsel to the Company, each dated the date of delivery, each in form
and substance reasonably satisfactory to the Agent and its counsel,
substantially similar to the form previously provided to the Agent and its
counsel, modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented. In lieu of such opinions for
subsequent periodic filings, in the discretion of the Agent, the Company may
furnish a reliance letter from such counsel to the Agent, permitting the Agent
to rely on a previously delivered opinion letter, modified as appropriate for
any passage of time or Triggering Event Date (except that statements in such
prior opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented as of such Triggering Event Date). The
Company shall be required to furnish no more than one set of legal opinions
hereunder per annual report on Form 10-K and quarterly report on Form 10-Q filed
by the Company.  

(q)Comfort Letter. On or prior to the date of the first Issuance Notice and on
or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, the Company shall cause
Ernst & Young LLP, the independent registered public accounting firm who has
audited the financial statements included or incorporated by reference in the
Registration Statement, to furnish the Agent a comfort letter, dated the date of
delivery, in form and substance reasonably satisfactory to the Agent and its
counsel, substantially similar to the form

25

 

--------------------------------------------------------------------------------

 

previously provided to the Agent and its counsel; provided, however, that any
such comfort letter will only be required on the Triggering Event Date specified
to the extent that it contains financial statements filed with the Commission
under the Exchange Act and incorporated or deemed to be incorporated by
reference into a Prospectus.  If requested by the Agent, the Company shall also
cause a comfort letter to be furnished to the Agent within ten (10) Trading Days
of the date of occurrence of any material transaction or event requiring the
filing of a current report on Form 8-K containing material amended financial
information of the Company, including the restatement of the Company’s financial
statements. The Company shall be required to furnish no more than one comfort
letter hereunder per annual report on Form 10-K and quarterly report on Form
10-Q filed by the Company.

(r)    Secretary’s Certificate. On or prior to the date of the first Issuance
Notice and on or prior to each Triggering Event Date with respect to which the
Company is obligated to deliver a certificate pursuant to Section 4 (but no more
than once annually), the Company shall furnish the Agent a certificate executed
by the Secretary of the Company, signing in such capacity, dated the date of
delivery (i) certifying that attached thereto are true and complete copies of
the resolutions duly adopted by the Board of Directors of the Company
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby (including, without limitation, the
issuance of the Shares pursuant to this Agreement), which authorization shall be
in full force and effect on and as of the date of such certificate, (ii)
certifying and attesting to the office, incumbency, due authority and specimen
signatures of each Person who executed this Agreement for or on behalf of the
Company, and (iii) containing any other certification that the Agent shall
reasonably request.

(s)Agent’s Own Account; Clients’ Account.  The Company consents to the Agent
trading, in compliance with applicable law, in the Common Shares for the Agent’s
own account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.

(t)Investment Limitation.  The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(u)Market Activities.  The Company will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall cause each of its Affiliates to, comply with all
applicable provisions of Regulation M.  If the limitations of Rule 102 of
Regulation M (“Rule 102”) do not apply with respect to the Shares or any other
reference security pursuant to any exception set forth in Section (d) of Rule
102, then promptly upon notice from the Agent (or, if later, at the time stated
in the notice), the Company will, and shall cause each of its Affiliates to,
comply with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply. The Company
shall promptly notify the Agent if it no longer meets the requirements set forth
in Section (d) of Rule 102.

26

 

--------------------------------------------------------------------------------

 

(v)Notice of Other Sale.  Without the written consent of the Agent, the Company
will not, directly or indirectly, (i) offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares or securities
convertible into or exchangeable for Common Shares (other than Shares
hereunder), warrants or any rights to purchase or acquire Common Shares, during
the period beginning on the third Trading Day immediately prior to the date on
which any Issuance Notice is delivered to the Agent hereunder and ending on the
first Trading Day immediately following the Settlement Date with respect to
Shares sold pursuant to such Issuance Notice; (ii) effect a reverse stock split,
recapitalization, share consolidation, reclassification or similar transaction
affecting the outstanding Common Shares; or (iii) enter into any other “at the
market” or continuous equity transaction offer to sell, sell, contract to sell,
grant any option to sell or otherwise dispose of any Common Shares (other than
the Shares offered pursuant to this Agreement) or securities convertible into or
exchangeable for Common Shares, warrants or any rights to purchase or acquire,
Common Shares prior to the termination of this Agreement; provided, however,
that such restrictions will not be required in connection with the Company’s (i)
issuance or sale of Common Shares, options to purchase Common Shares or Common
Shares issuable upon the exercise of options or other equity awards pursuant to
any employee or director share option, incentive or benefit plan, share purchase
or ownership plan, long-term incentive plan, dividend reinvestment plan,
inducement award under Nasdaq rules or other compensation plan of the Company or
its subsidiaries, as in effect on the date of this Agreement, (ii) issuance or
sale of Common Shares issuable upon exchange, conversion or redemption of
securities or the exercise or vesting of warrants, options or other equity
awards outstanding at the date of this Agreement, (iii) issuance or sale of
Common Shares or securities convertible into or exchangeable for Common Shares
in connection with any strategic transaction including any joint venture, or any
manufacturing, marketing, sponsored research, collaboration, license or
distribution arrangement which transaction as a whole is not entered into
primarily for capital raising purposes, provided that the aggregate number of
Common Shares issued or underlying such securities convertible into or
exchangeable for Common Shares issued in connection with all such strategic
transactions does not exceed 7.5% of the aggregate number of Common Shares
outstanding as of the date of such issuance (iv) issuance or sale of Common
Shares or securities convertible into or exchangeable for Common Shares as
consideration for any merger, acquisition, other business combination, joint
venture or strategic alliance occurring after the date of this Agreement which
transaction as a whole is not entered into primarily for capital raising
purposes, provided that the aggregate number of Common Shares issued or
underlying such securities convertible into or exchangeable for Common Shares
issued in connection with all such acquisitions and other transactions does not
exceed 7.5% of the aggregate number of Common Shares outstanding as of the date
of such issuance and (v) modification of any outstanding options, warrants of
any rights to purchase or acquire Common Shares.

Section 5.  CONDITIONS TO DELIVERY OF ISSUANCE NOTICES AND TO SETTLEMENT

(a)Conditions Precedent to the Right of the Company to Deliver an Issuance
Notice and the Obligation of the Agent to Sell Shares.  The right of the Company
to deliver an Issuance Notice hereunder is subject to the satisfaction, on the
date of delivery of such Issuance Notice, and the obligation of the Agent to use
its commercially reasonable efforts to place Shares during the applicable period
set forth in the Issuance Notice is subject to the satisfaction, on each Trading

27

 

--------------------------------------------------------------------------------

 

Day during the applicable period set forth in the Issuance Notice, of each of
the following conditions:

 

(i)

Accuracy of the Company’s Representations and Warranties; Performance by the
Company.  The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in ‎Section 4(p), Section 4(q) and Section 4(r).

 

(ii)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby that
prohibits or directly and materially adversely affects any of the transactions
contemplated by this Agreement, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by this Agreement.

 

(iii)

Material Adverse Effects. Except as disclosed in the Prospectus and the Time of
Sale Information, (a) in the judgment of the Agent there shall not have occurred
any material adverse effect on the Company; and (b) there shall not have
occurred any downgrading, nor shall any notice have been received by the Company
of any intended or potential downgrading or of any review for a possible change
that does not indicate the direction of the possible change, in the rating
accorded any securities of the Company by any “nationally recognized statistical
rating organization” as such term is defined for purposes of Section 3(a)(62) of
the Exchange Act.

 

(iv)

No Suspension of Trading in or Delisting of Common Shares; Other Events.  The
trading of the Common Shares (including without limitation the Shares) shall not
have been suspended by the Commission, the Principal Market or FINRA and the
Common Shares (including without limitation the Shares) shall have been approved
for listing or quotation on and shall not have been delisted from the Nasdaq
Stock Market, the New York Stock Exchange or any of their constituent
markets.  There shall not have occurred (and be continuing in the case of
occurrences under clauses (i) and (ii) below) any of the following:  (i) trading
or quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the Principal Market or trading in securities
generally on the Principal Market shall have been suspended or limited, or
minimum or maximum prices shall have been generally established on any of such
stock exchanges by the Commission or FINRA; (ii) a general banking moratorium
shall have been declared by any of federal or New York, authorities; or
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial

28

 

--------------------------------------------------------------------------------

 

 

change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Agent is material and adverse and makes it impracticable to
market the Shares in the manner and on the terms described in the Prospectus or
to enforce contracts for the sale of securities.

(b)Documents Required to be Delivered on each Issuance Notice Date.  The Agent’s
obligation to use its commercially reasonable efforts to place Shares hereunder
shall additionally be conditioned upon the delivery to the Agent on or before
the Issuance Notice Date of a certificate in form and substance reasonably
satisfactory to the Agent, executed by the Chief Executive Officer, President or
Chief Financial Officer of the Company, to the effect that all conditions to the
delivery of such Issuance Notice shall have been satisfied as at the date of
such certificate (which certificate shall not be required if the foregoing
representations shall be set forth in the Issuance Notice).

(c)No Misstatement or Material Omission. The Agent shall not have advised the
Company that the Registration Statement, the Prospectus or the Time of Sale
Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.

Section 6.  INDEMNIFICATION AND CONTRIBUTION

(a)Indemnification of the Agent.  The Company agrees to indemnify and hold
harmless the Agent, its officers and employees, and each person, if any, who
controls the Agent within the meaning of the Securities Act or the Exchange Act
against any loss, claim, damage, liability or expense, as incurred, to which the
Agent or such officer, employee or controlling person may become subject, under
the Securities Act, the Exchange Act, other federal or state statutory law or
regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon: (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and to reimburse the Agent and each such
officer, employee and controlling person for any and all expenses (including the
reasonable and documented fees and disbursements of counsel chosen by the Agent)
as such expenses are reasonably incurred by the Agent or such officer, employee
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not

29

 

--------------------------------------------------------------------------------

 

apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information set forth in the first sentence of the
ninth paragraph under the caption “Plan of Distribution” in the Prospectus.  The
indemnity agreement set forth in this ‎Section 6(a)  shall be in addition to any
liabilities that the Company may otherwise have.

(b)Indemnification of the Company and its Directors and Officers. The Agent
agrees to indemnify and hold harmless the Company, each of its directors, each
of its officers who signed the Registration Statement, and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, or any such director, officer, or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation,), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto, or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) any untrue statement or alleged untrue statement
of a material fact included or incorporated by reference in any Free Writing
Prospectus or the Prospectus that the Company has used, referred to or filed, or
is required to file, pursuant to Rule 433 of the Securities Act or the
Prospectus (or any such amendment or supplement) or the omission or alleged
omission to state therein a material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, Free Writing Prospectus or the Prospectus (or any
such amendment or supplement), in reliance upon and in conformity with
information relating to the Agent furnished to the Company by the Agent in
writing expressly for use therein; and to reimburse the Company, or any such
director, officer, or controlling person for any and all expenses (including the
reasonable and documented fees and disbursements of counsel) as such expenses
are incurred by the Company, or any such director, officer, or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The Company
hereby acknowledges that the only information that the Agent have furnished to
the Company expressly for use in the Registration Statement, any Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) of the Securities Act or the Prospectus (or any amendment or supplement
to the foregoing) is the information set forth in the first sentence of the
ninth paragraph under the caption “Plan of Distribution” in the Prospectus. The
indemnity agreement set forth in this Section 6(b) shall be in addition to any
liabilities that the Agent may otherwise have.

(c)Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this ‎Section 6 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this ‎Section 6, notify the
indemnifying party in writing of the commencement thereof, but

30

 

--------------------------------------------------------------------------------

 

the omission to so notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise than under the indemnity agreement contained in this ‎Section 6 or to
the extent it is not prejudiced as a proximate result of such failure.  In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in, and, to the extent that
it shall elect, jointly with all other indemnifying parties similarly notified,
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded based on the advice of legal counsel that a conflict may arise between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other indemnified parties which are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election to so
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this ‎Section 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with local counsel), representing the indemnified
parties who are parties to such action), which counsel (together with any local
counsel) for the indemnified parties shall be selected by the indemnified party
(in the case of counsel for the indemnified parties referred to in ‎Section 6(a)
above), (ii) the indemnifying party shall not have employed counsel satisfactory
to the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action or (iii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred.

(d)Settlements.  The indemnifying party under this ‎Section 6 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by Section
6(c) hereof, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request; and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement.  No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought

31

 

--------------------------------------------------------------------------------

 

hereunder by such indemnified party, unless such settlement, compromise or
consent includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding.

(e)Contribution.  If the indemnification provided for in this ‎Section 6 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Agent, on the other
hand, from the offering of the Shares pursuant to this Agreement; or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Agent, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Agent, on the other hand, in connection with the offering of the Shares
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total gross proceeds from the offering of the Shares (before
deducting expenses) received by the Company bear to the total commissions
received by the Agent.  The relative fault of the Company, on the one hand, and
the Agent, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company, on the one hand, or the Agent, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in ‎ Section 6(c), any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim.  The provisions set forth in Section 6(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(e); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under ‎ Section 6(c) for purposes of indemnification.

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(e).

Notwithstanding the provisions of this Section 6(e), the Agent shall not be
required to contribute any amount in excess of the agent fees received by the
Agent in connection with the offering contemplated hereby.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section 6(e),
each officer and employee of the Agent and each person, if any, who controls the
Agent within the

32

 

--------------------------------------------------------------------------------

 

meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Agent, and each director of the Company, each officer of the
Company who signed the Registration Statement, and each person, if any, who
controls the Company with the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as the Company.

Section 7.  TERMINATION & SURVIVAL

(a)Term.  Subject to the provisions of this ‎Section 7, the term of this
Agreement shall continue from the date of this Agreement until the end of the
Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this ‎Section 7.

(b)Termination; Survival Following Termination.  

 

(i)

Either party may terminate this Agreement prior to the end of the Agency Period,
by giving written notice as required by this Agreement, upon ten (10) Trading
Days’ notice to the other party; provided that, (A) if the Company terminates
this Agreement after the Agent confirms to the Company any sale of Shares, the
Company shall remain obligated to comply with ‎Section 3(b)(v) with respect to
such Shares and (B) ‎Section 2, ‎Section 6, ‎Section 7 and ‎Section 8 shall
survive termination of this Agreement.  If termination shall occur prior to the
Settlement Date for any sale of Shares, such sale shall nevertheless settle in
accordance with the terms of this Agreement.

(ii) In addition to the survival provision of ‎Section 7(b)(i), the respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Agent or the Company or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and, anything herein to the contrary notwithstanding, will survive delivery of
and payment for the Shares sold hereunder and any termination of this Agreement.

Section 8.  MISCELLANEOUS

(a)Press Releases and Disclosure.  The Company may issue a press release
describing the material terms of the transactions contemplated hereby as soon as
practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8‑K or a Quarterly Report on Form 10-Q ,
with this Agreement attached as an exhibit thereto, with disclosure describing
the material terms of the transactions contemplated hereby, and the Company
shall consult with the Agent prior to making such disclosures, and the parties
hereto shall use all commercially reasonable efforts, acting in good faith, to
agree upon a text for such disclosures that is reasonably satisfactory to all
parties hereto. No party hereto shall issue thereafter any press release or like
public statement (including, without limitation, any disclosure required in
reports filed with the Commission pursuant to the Exchange Act) related to this
Agreement or any of the transactions contemplated hereby without the prior
written approval of the other party hereto (such consent not to be unreasonably
withheld or delayed), except as may be necessary or appropriate in the
reasonable opinion of the party seeking to make disclosure to comply with the
requirements of

33

 

--------------------------------------------------------------------------------

 

applicable law (including the Exchange Act) or stock exchange rules. If any such
press release or like public statement is so necessary or appropriate, the party
making such disclosure shall consult with the other party prior to making such
disclosure, and the parties shall use commercially reasonable efforts, acting in
good faith, to agree upon a text for such disclosure that is reasonably
satisfactory to all parties hereto; provided, however, that nothing contained
herein shall be construed to restrict the Company from making disclosures that,
in the opinion of Company's legal counsel, are required pursuant applicable law
or stock exchange rules.

(b)No Advisory or Fiduciary Relationship.  The Company acknowledges and agrees
that (i) the transactions contemplated by this Agreement, including the
determination of any fees, are arm’s-length commercial transactions between the
Company and the Agent, (ii) when acting as a principal under this Agreement, the
Agent is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, or its stockholders, creditors, employees or any other
party, (iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

(c)Research Analyst Independence.  The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions.  The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

(d)Notices.  All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Agent:


Jefferies LLC
520 Madison Avenue
New York, NY 10022
Facsimile:  (646) 619-4437
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

34

 

--------------------------------------------------------------------------------

 


Latham & Watkins LLP

 



12670 High Bluff Drive

 



San Diego, CA 92130

 



Facsimile: (858) 523-5450
Attention: Michael Sullivan

 

If to the Company:


 



Prevail Therapeutics Inc.
430 East 29th Street, Suite 1520

 



New York, NY 10016

 



Attention: Brett Kaplan, M.D.
Kira Schwartz

 

with a copy (which shall not constitute notice) to:


Cooley LLP
55 Hudson Yards

 



New York, NY 10001

 



Facsimile: (212) 479-6275
Attention:  Divakar Gupta
Alison Haggerty

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this ‎Section 8(d).

(e)Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the employees, officers and directors
and controlling persons referred to in ‎Section 6, and in each case their
respective successors, and no other person will have any right or obligation
hereunder.  The term “successors” shall not include any purchaser of the Shares
as such from the Agent merely by reason of such purchase.

(f)Partial Unenforceability.  The invalidity or unenforceability of any Article,
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Article, Section, paragraph or provision
hereof.  If any Article, Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

(g)Governing Law Provisions.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed in such state.  Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America located in the Borough of Manhattan in the City of New York or the
courts of the State of New York in each case located in the Borough of Manhattan
in the City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the

35

 

--------------------------------------------------------------------------------

 

exclusive jurisdiction (except for proceedings instituted in regard to the
enforcement of a judgment of any such court, as to which such jurisdiction is
non-exclusive) of such courts in any such suit, action or proceeding.  Service
of any process, summons, notice or document by mail to such party’s address set
forth above shall be effective service of process for any suit, action or other
proceeding brought in any such court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit,
action or other proceeding brought in any such court has been brought in an
inconvenient forum.  

(h)General Provisions.  This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument, and may be
delivered by facsimile transmission or by electronic delivery of a portable
document format (PDF) file.  This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.  The Article and Section headings herein are for
the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

[Signature Page Immediately Follows]

36

 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

Very truly yours,

 

PREVAIL THERAPEUTICS INC.

 

By: /s/ Brett Kaplan, M.D.      

Name:  Brett Kaplan, M.D.

Title:    Chief Financial Officer

 

 

 

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

 

JEFFERIES LLC

 

By: /s/ Michael Brinkman

Name: Michael Brinkman  

Title:    Managing Director

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

ISSUANCE NOTICE

[Date]

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Attn: [__________]

 

Reference is made to the Open Market Sale Agreement between __________ (the
“Company”) and Jefferies LLC (the “Agent”) dated as of August 11, 2020.  The
Company confirms that all conditions to the delivery of this Issuance Notice are
satisfied as of the date hereof.

Date of Delivery of Issuance Notice (determined pursuant to ‎Section 3(b)(i)):
_______________________

Issuance Amount (equal to the total Sales Price for such Shares):

$

Number of days in selling period:

First date of selling period:

Last date of selling period:

Settlement Date(s) if other than standard T+2 settlement:

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $ ____ per share

Comments:

______________________

 

By:

Name:

Title:  

 

 

A-1

 

--------------------------------------------------------------------------------

 

Schedule A

 

Notice Parties

 

The Company

Brett Kaplan, M.D. (brett.kaplan@prevailtherapeutics.com)

The Agent

Michael Brinkman (mbrinkman@jefferies.com)

Donald Lynaugh (dlynaugh@jefferies.com)

Michael Magarro (mmagarro@jefferies.com)

Jack Fabbri (jfabbri@jefferies.com)

 

 

 